Opinion issued August 2, 2012.




                                       In The
                               Court of Appeals
                                      For The
                           First District of Texas

                               NO. 01-12-00327-CR
                                    ____________

                   ISAIAS FERNANDO SEVILLA, Appellant

                                         V.

                        THE STATE OF TEXAS, Appellee


                     On Appeal from the 248th District Court
                             Harris County, Texas
                         Trial Court Cause No. 984957


                           MEMORANDUM OPINION

      Pursuant to a plea-bargain agreement with the State, appellant Isaias

Fernando Sevilla pleaded guilty to the felony offense of indecency with a child by

exposure. A grand jury returned a true bill of indictment against the appellant for

the felony offense of aggravated sexual assault of a child. The plea-bargain in this
case entailed the reduction of the charge to indecency with a child by exposure in

exchange for appellant’s plea to the reduced charge, and an agreement that the

prosecutor would recommend that the appellant be sentenced to confinement for

two years in the Institutional Division of the Texas Department of Criminal Justice.

See Shankle v. State, 119 S.W.3d 808, 813-14 (Tex. Crim. App. 2003).                    In

accordance with the terms of appellant’s plea agreement with the State, the trial

court found appellant guilty of indecency with a child by exposure and sentenced

appellant to confinement for two years. Appellant has filed a pro se notice of

appeal. We dismiss the appeal.

      In a plea-bargain case, a defendant may only appeal those matters that were

raised by written motion filed and ruled on before trial, or after getting the trial

court’s permission to appeal.1 TEX. R. APP. P. 25.2(a)(2). An appeal must be

dismissed if a certification showing that the defendant has the right of appeal has

not been made part of the record. TEX. R. APP. P. 25.2(d).

      Here, the trial court’s certification is included in the record on appeal. See id.

The trial court’s certification states that this is a plea-bargain case and that the

appellant has no right of appeal. See TEX. R. APP. P. 25.2(a)(2). The record
1
      A charge-bargain, like that entered into by the appellant and the State in this case,
      where the defendant agrees to plead guilty to a lesser or related offense in exchange
      for the prosecutor dismissing or refraining from bringing another charge, is a plea-
      bargain under Texas Rule of Appellate Procedure 25.2. See Shankle, 119 S.W.3d
      at 813-14. Appellant’s plea-bargain also included an agreement regarding
      sentencing.
                                            2
supports the trial court’s certification. See Dears v. State, 154 S.W.3d 610, 615

(Tex. Crim. App. 2005). Because appellant has no right of appeal, we must dismiss

this appeal. See Chavez v. State, 183 S.W.3d 675, 680 (Tex. Crim. App. 2006) (“A

court of appeals, while having jurisdiction to ascertain whether an appellant who

plea-bargained is permitted to appeal by Rule 25.2(a)(2), must dismiss a prohibited

appeal without further action, regardless of the basis for the appeal.”).

      Accordingly, we dismiss the appeal for want of jurisdiction. We dismiss all

pending motions as moot.

                                   PER CURIAM

Panel consists of Chief Justice Radack and Justices Jennings and Keyes.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           3